Citation Nr: 0101957	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disease of the 
left lung, to include as due to exposure to vesicant agents 
and/or mustard gas as a result of chemical warfare tests.

2.  Entitlement to service connection for residuals of a 
shrapnel wound to the right leg.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

A claim for service connection for cystic disease of the left 
lung was first denied by a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in February 1947.  (Previously service connection 
had been denied for asthma on the basis that such disease had 
pre-existed service and had not been aggravated therein.)  
The veteran was notified of the denial of his claim in a 
February 1947 RO letter, but did not appeal.  In a letter 
dated in April 1950, the RO denied the veteran's request to 
reopen a claim for service connection for cystic disease of 
the left lung.

In a letter received in August 1993, the veteran contended, 
for the first time, that he was exposed to unknown vesicant 
agents during chemical warfare tests in active service.  He 
claimed that this exposure occurred at USNTS Wright Junior 
College in Chicago, Illinois, approximately in April 1944, 
and claimed that his cystic disease of the left lung resulted 
from that exposure.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1994 rating 
decision from the Sioux, Falls, South Dakota, Regional Office 
(RO), which denied service connection for cystic disease of 
the left lung, a lung disorder, claimed as a residual of 
exposure to mustard gas, residuals of a shrapnel wound to the 
right leg and residuals of a shrapnel wound to the right 
finger.  The veteran resides in California; however, his 
claims folder was temporarily transferred to the Sioux Falls, 
South Dakota, RO as an earthquake impaired the ability of the 
Los Angeles, California, RO to process claims; however, that 
RO has jurisdiction over his claims at present.

In February 2000, the Board noted that the issue, with 
respect to the claim of service connection for cystic disease 
of the left lung remained one of newness and materiality and 
reclassified the veteran's issue as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a disease of the left lung.  
Additionally, the Board remanded this claim to the RO to 
schedule the veteran for a personal hearing, as requested, 
before a traveling Member of the Board at the Los Angeles, 
California, RO.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the Los Angeles, California, RO in 
July 2000.

In light of the allegation of exposure to vesicant agents 
and/or mustard gas, the Board notes that the theory of 
etiology has changed.  A question arises as to whether the 
veteran is required to submit evidence that is new and 
material to reopen a previous final claim, or whether the 
recently submitted mustard gas claim is, in effect, an 
entirely new service connection claim.  In Ashford v. Brown, 
10 Vet. App. 120, 123 (1997), the U.S. Court of Veterans 
Appeals (now called the U.S. Court of Appeal for Veterans 
Claims) (hereinafter referred to as the Court) addressed 
whether a new claim had been submitted when, after denial of 
service connection for a claimed lung disorder, the veteran 
added asbestos exposure as a possible etiology.  The Court 
stated, "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] lung condition, 
by any name, remains the same; it is inextricably intertwined 
with his previous claim for entitlement to service connection 
for a lung disorder."  Thus, in that situation, the Court 
viewed the asbestos claim as merely an attempt to reopen a 
prior finally adjudicated claim.  However, in Ashford, the 
Court distinguished its holding from the prior holding of 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), where it held the following:

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  The 
applicant's latter claim, asserting rights, which did not 
exist at the time of the prior claim, is necessarily 
different.  See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 
133 (1991).

In the instant case, the RO's prior final decision was issued 
in April 1950.  Subsequently, 38 C.F.R. § 3.316 was 
promulgated.  See 59 Fed. Reg. 42499, August 18, 1994.  This 
regulation links the subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease, with full-body exposure to 
vesicant agents (including mustard gas).  The Board notes 
that in the instant case, the veteran's more recent claim for 
service connection for a disease of the left lung due to 
mustard gas exposure arose after the new basis of entitlement 
to benefits was enacted.  The Board is therefore inclined to 
view the claim for service connection for a disease of the 
left lung due to mustard gas exposure as a new and separate 
claim in order to insure that the veteran is accorded every 
consideration available under the new regulation.

The Board also finds that the issue of service connection for 
a disease of the left lung due to exposure to vesicant agents 
is inextricably intertwined with the earlier claim for 
service connection for cystic disease of the left lung 
claimed due to other etiology.


REMAND

The veteran contends, in essence, that he now has a disease 
of the left lung, possibly as a result of exposure to unknown 
vesicant agents during chemical warfare tests while serving 
in the Navy and, in addition, that he has residuals of a 
shrapnel wound to the right leg and residuals of a shrapnel 
wound to the right finger that resulted from injury while 
aboard a Naval ship during World War II, when two airplanes 
strafed the ship.  He said that he received shrapnel wounds 
from this attack on his right leg, just below the knee, and 
on the ring finger of the right hand.  

Review of the record reflects that the first notice of a 
right ring finger disability was in 1994, when the veteran 
filed his claim for compensation benefits therefor.  He 
should be given the opportunity to submit any evidence he may 
have which would support his claim that such disability 
resulted from injury in service.  Moreover, his allegations 
raise the possibility that the alleged injuries to the right 
leg and right ring finger arose during a time when he was 
"engaged in combat with the enemy."  

In this regard, the law provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  
The RO must make a determination as to whether, when the 
claimed injury occurred, the veteran was engaged in combat 
with the enemy.  

Regarding his claim for a disease of the left lung, the Board 
observes that the veteran has provided a written statement 
and testimony to the effect that he participated in chemical 
warfare tests while serving in Navy.  The case file, 
including the veteran's service medical records, reflects 
that the veteran was present at USNTS Wright Junior College 
in Chicago, Illinois, between January 1944 to February 1946, 
when he contends he was subjected to the chemical warfare 
tests.  Veterans Benefits Administration (VBA) Manual M21-1, 
Part III, par. 5.18, (April 30, 1999), details appropriate 
development of the record where a Navy veteran claims service 
connection for disabilities secondary to mustard gas exposure 
between 1942 and 1945.  In such cases, where the exposure was 
claimed at certain facilities development related to mustard 
gas exposure is to include development through the National 
Personnel Records Center (NPRC), the Naval Research 
Laboratory (NRL) and VA Compensation and Pension Service 
Program Management Staff.

In its attempt to verify that the veteran was exposed to 
chemical warfare tests during service, the RO made inquires 
to the NPRC, NRL and VA Compensation and Pension Service 
Program Management Staff.  In a VA Form 119, Report of 
Contact, dated in March 1994, it was noted that VA Central 
Office in Washington, D.C., indicated that the veteran was 
not listed as a participant in mustard gas testing.  
Additionally, in letters dated in October 1993 and September 
1997, the NRL indicated that they only had documentation on 
naval servicemen who participated in chemical warfare tests 
conducted at NRL in Washington, D.C.  Moreover, in 
correspondence dated in December 1997, the NRPC noted that 
they had provided all available records.

Concerning the right leg and right ring finger claims, the 
service medical records reveal that, at the time of 
examination for entrance into active service in January 1944, 
the clinical evaluation revealed a 1/2 inch scar on the little 
finger of the left hand and a scar on the right leg, just 
below the knee.  The  medical examination afforded him at the 
time of his discharge from the Naval Reserve, in April 1949, 
showed a 1-inch scar on the ring finger of the right hand and 
a 1/2 inch scar on the right leg.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, during the course of this appeal, the record 
reflects that the veteran has not been afforded VA medical 
examinations in regard to the alleged disease of the left 
lung, residuals of a shrapnel wound to the right leg and 
residuals of a shrapnel wound to the right finger.  In light 
of the recently enacted law, the veteran's statements and the 
medical evidence of record, the Board concludes that this 
claim must be remanded for further development, to include 
affording him appropriate VA examinations, in which the 
examiner(s) offers an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has any lung disease that can 
reasonably be related to his military service, to include 
claimed exposure to vesicant agents and/or mustard gas as a 
result of chemical warfare tests, and whether it is as least 
as likely as not that the veteran currently has any 
disabilities of the right leg and of the right finger that 
can be reasonably be attributed to his period of service, or 
if existing prior to entry into active duty underwent a 
chronic increase in severity beyond normal progression by the 
veteran's period of active service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); see also Pearlman v. West, 11 Vet. 
App. 443 (1998).


The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization.

Moreover, prior to having the veteran undergo further 
evaluation, the RO should obtain and associate with all 
outstanding pertinent treatment records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The record reflects that the veteran has 
received outpatient treatment at the VA Medical Center (VAMC) 
in West Los Angeles, California.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Such records 
may also contain diagnostic studies or clinical findings that 
may be determinative in the disposition of this claim.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in West Los 
Angeles, California, dated subsequent to 
July 2000; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be invited to 
submit evidence to support his claim that 
he sustained shrapnel injuries to the 
right leg and right ring finger during 
his military service.  Such evidence 
could take the form of correspondence, 
lay statements, insurance or employment 
examinations, and the like.  Most helpful 
to the Board would be documentation of 
such injuries generated contemporaneously 
with military service or during the years 
immediately following.  

3.  Whether or not a response to the 
above request for information is 
received, the RO should make a 
determination for the record as to 
whether the claimed shrapnel injuries to 
the right leg and right ring finger were 
incurred during a time when the veteran 
was "engaged in combat" with the enemy.  

4.  The RO should also ensure that all 
other development mandated by M21-1, Part 
III, para. 5.18 (April 30, 1999), and any 
subsequent revisions has been undertaken.

5.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature 
and etiology of any ascertainable disease 
of the left lung.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests, studies (to include 
pulmonary function testing), and 
consultations should be accomplished (and 
the reports made available to, and 
considered by, the examiner prior to 
completion of his/her report).  All 
clinical findings should be set forth in 
detail.  

Following examination of the veteran and 
review of his pertinent medical history, 
medical opinion(s) should be rendered as 
to whether it is as least as likely as 
not that the veteran currently has a 
disease of the left lung that can 
reasonably be attributed to his period of 
service, to include claimed exposure to 
vesicant agents and/or mustard gas as a 
result of chemical warfare tests (should 
such be established).  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in typewritten report(s).

6.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
leg and right finger disabilities.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
A detailed history of the claimed 
shrapnel injuries, and treatment rendered 
therefor, should be elicited from the 
veteran.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  

Following examination of the veteran and 
review of his pertinent medical history, 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that the veteran 
currently has disabilities of the right 
leg and of the right ring finger that can 
reasonably be attributed to the shrapnel 
wounds that he has claimed.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate all of claims on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 U.S.C.A. § 1154 (b) and  
38 C.F.R. §§ 3.655 and 3.316, as 
appropriate, and the current version of 
38 U.S.C.A. § 5107.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

10.  If any benefits sought by the 
veteran continue to be denied, the RO 
must furnish to him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give him the 
appropriate opportunity to submit written 
or other argument in response thereto 
before his case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

